STATE OF MICHIGAN

                           COURT OF APPEALS



FADI ABDUL-ARIM MARKABANI,                                          UNPUBLISHED
                                                                    February 9, 2016
               Plaintiff-Appellant,

v                                                                   No. 324047
                                                                    Wayne Circuit Court
HUSSAIN JALIEL AL-REKABI,                                           LC No. 14-007219-NI

               Defendant-Appellee.


Before: CAVANAGH, P.J., and RIORDAN and GADOLA, JJ.

PER CURIAM.

        Plaintiff appeals as of right the order granting defendant’s motion for summary
disposition premised on the expiration of the applicable statute of limitations in this third-party
automobile negligence action. We reverse and remand.

        This matter arises from a third-party automobile negligence claim that arose on May 11,
2009. The details of the alleged accident are irrelevant to this appeal. The issue before this
Court pertains to plaintiff’s contention that the applicable statute of limitations for the
automobile negligence action was tolled during the pendency of his prior lawsuits pertaining to
the accident and while one of those actions was on appeal to this Court.

        The trial court granted summary disposition in favor of defendant based on the running of
the applicable three-year statute of limitations. The grant or denial of a motion for summary
disposition is reviewed de novo. Tyra v Organ Procurement Agency of Mich, 498 Mich. 68, 78;
869 NW2d 213 (2015). As discussed in Genesee Co Drain Comm’r v Genesee Co, 309 Mich
App 317, 323; 869 NW2d 635 (2015) (citations omitted):

               MCR 2.116(C)(7) provides that a party may file a motion to dismiss a case
       when “[e]ntry of judgment, dismissal of the action, or other relief is appropriate
       because of . . . immunity granted by law [or] statute of limitations. . . .” When it
       reviews a motion under MCR 2.116(C)(7), the court must “consider all
       documentary evidence and accept the complaint as factually accurate unless
       affidavits or other appropriate documents specifically contradict it.” All well-
       pleaded allegations are accepted as true and construed in favor of the nonmoving
       party.

Issues of statutory interpretation are also subject to de novo review. Tyra, 498 Mich. at 78.

                                                -1-
        Plaintiff contends the trial court erred in dismissing his lawsuit with prejudice premised
on the running of the applicable statutory limitations period in MCL 600.5805(10). He argues
that his action is saved by MCL 600.5856 because the statutory period was tolled during the
pendency of his prior lawsuits and the prior appeal to this Court following the dismissal of his
2012 lawsuit without prejudice.

        It is undisputed that MCL 600.5805(10), which states “the period of limitations is 3 years
after the time of the death or injury for all actions to recover damages for the death of a person,
or the injury to a person or property,” governs plaintiff’s automobile negligence claim. It is
undisputed that the applicable limitations period would have expired despite tolling of the action
during the times plaintiff’s prior lawsuits were pending in the trial court. What is contested is
whether MCL 600.5856 also tolled the relevant statutory limitations period while the prior
appeal in this matter was pending.

       MCL 600.5856 provides, in relevant part:

              The statutes of limitations or repose are tolled in any of the following
       circumstances:

       (a) At the time the complaint is filed, if a copy of the summons and complaint are
       served on the defendant within the time set forth in the supreme court rules.

       (b) At the time jurisdiction over the defendant is otherwise acquired.

This Court has found that “MCL 600.5856 comes into play where a party files suit beyond the
limitation period and seeks to toll the time that elapsed during a previously dismissed lawsuit
against the same defendant from the date of service, acquisition of jurisdiction, or placement of
process with an officer for delivery until a dismissal that is not based on the merits of the action.”
Terrace Land Dev Corp v Seeligson & Jordan, 250 Mich. App. 452, 459; 647 NW2d 524 (2002).
When jurisdiction is obtained over a defendant, the limitations period is tolled. MCL 600.5856.
“Prior lawsuits between parties will toll the running of the period of limitation where the prior
lawsuit involves the same cause of action.” Great Lakes Gas Transmission Co v State
Treasurer, 140 Mich. App. 635, 649; 364 NW2d 773 (1985).

        In general, the burden is on a defendant to establish the facts necessary to show that a
period of limitation has expired. Warren Consol Sch v W R Grace & Co, 205 Mich. App. 580,
583; 518 NW2d 508 (1994). “A dismissal without prejudice is not considered to be an
adjudication on the merits, and therefore the tolling statute applies.” Fed Kemper Ins Co v
Isaacson, 145 Mich. App. 179, 183; 377 NW2d 379 (1985). Our Supreme Court has previously
indicated that a limitations period is “tolled while an appeal was pending pursuant to a claim of
appeal.” Riza v Niagara Machine & Tool Works, Inc, 411 Mich. 915; __ NW2d __ (1981).
Specifically, in Darin v Haven, 175 Mich. App. 144, 146-147; 437 NW2d 349 (1989), this Court
found that an action being appealed is considered “pending” for purposes of MCR 2.116(C)(6).
In Darin a question arose regarding the “pendency of an action in an appellate court” involving
state law claims on appeal in the federal court system. Id. at 151. This Court stated:

       Under MCL § 600.5856, the period of limitation on a cause of action is tolled
       during the time a prior suit is pending between the parties if the prior action is not
                                                 -2-
       adjudicated on its merits. We have already determined that, during the pendency
       of the appeal to the Sixth Circuit, plaintiffs’ state-law claims were “pending” for
       purposes of MCR 2.116(C)(6). It is only logical and fair to similarly construe
       “pending” for purposes of the tolling of the period of limitation to include the
       appellate litigation. Accordingly, if the federal court affirms the district court’s
       order dismissing without prejudice the state law claims, the applicable periods of
       limitation on those causes of action were tolled for the duration of the federal
       litigation. [Id. at 151-152 (citations omitted).]

More recently, although tolling was found not to be applicable under the particular factual
circumstances of the case, in Yeo v State Farm Fire & Cas Ins Co, 242 Mich. App. 483, 484; 618
NW2d 916 (2000) (citations omitted, emphasis in original), this Court stated:

                Pursuant to the tolling statute, MCL § 600.5856, the period of limitation
       was tolled during the pendency of plaintiff’s original lawsuit, which was
       dismissed without prejudice. A dismissal without prejudice is not an adjudication
       on the merits and, therefore, the tolling statute applies. While we generally agree
       with plaintiff that tolling may extend during appellate proceedings, the period of
       limitation in this case was not tolled during the earlier appeal to this Court
       because the narrow issue raised in that appeal was whether the dismissal of
       plaintiff’s claim on the basis of her failure to comply with a condition precedent
       to filing a lawsuit should have been with prejudice.

Because all of plaintiff’s prior lawsuits and the appeal to this Court were dismissed without
prejudice or did not comprise adjudications on the merits of plaintiff’s claim, the tolling
provisions of MCL 600.5856 are applicable. See Fed Kemper Ins Co, 145 Mich. App. at 183.

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                            /s/ Mark J. Cavanagh
                                                            /s/ Michael J. Riordan
                                                            /s/ Michael F. Gadola




                                               -3-